IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-151-CR


PAUL WALLACE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 101,875, HONORABLE BOB JONES, JUDGE
 



PER CURIAM
	After hearing appellant's plea of guilty, a jury found him guilty of aggravated
robbery and assessed punishment at imprisonment for forty years.  Tex. Pen. Code Ann. § 29.03
(Supp. 1991).
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); 
Gainous v. State, 436 S.W.2d 137 (Tex. Cr. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Cr. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Cr. App. 1974); High v. State,
573 S.W.2d 807 (Tex. Cr. App. 1978).  A copy of counsel's brief was delivered to appellant, and
appellant was advised of his right to examine the appellate record and to file a pro se brief.  No
pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Affirmed
Filed:  September 18, 1991
[Do Not Publish]